Exhibit 10 C
FIRST AMENDMENT TO OPTION AGREEMENT
          This First Amendment to Option Agreement (“First Amendment”), dated as
of August 29, 2008, is by and between TexCal Energy South Texas, L.P. whose
address is 1021 Main Street, Suite 2500, Houston, Texas 77002 (“Optionor”), and
Denbury Onshore, LLC, whose address is 5100 Tennyson Parkway, Suite 1200, Plano,
Texas 75024 (“Optionee”). Optionor and Optionee are sometimes together referred
to herein as “Parties”.
     WHEREAS, Optionor and Optionee entered into that certain Option Agreement
dated November 1, 2006 (the “Option Agreement”) pursuant to which Optionor
granted Optionee an Option to Purchase certain Assets, as defined in the Option
Agreement;
     WHEREAS, Optionee has advised Optionor that it will elect to exercise the
Option to Purchase subject to the agreement of Optionor to amend the Option
Agreement as requested by Optionee; and
     WHEREAS, Optionor is agreeable to the amendments proposed by Optionee as
set forth herein;
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties, intending to
be legally bound, hereby agree as follows:
     Section 1. Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned such terms in the Option Agreement.
     Section 2. Option Exercise.
     Optionee hereby exercises its Option to Purchase the Assets, and
accordingly, pursuant to the provisions of Section 2.4 of the Option Agreement,
hereby delivers to Optionor the attached Option Exercise Notice in the form of
Exhibit “G” to the Option Agreement. The Exercise Effective Time shall be 7:00
a.m. Central Standard Time on January 1, 2009.
     Section 3. Amendments. The Option Agreement is hereby amended as follows:
          (a) Section 2.7 is amended and restated to read in its entirety as
follows:
          2.7 Development Plan and Capital Expenditure Commitment.
     (a) In the event Optionee exercises its option to purchase the Assets,
Optionee shall (i) prior to June 30, 2009, submit to Optionor a development plan
for the CO2 flood of the West Hastings Unit (the “Development Plan”), which plan

1



--------------------------------------------------------------------------------



 



shall include various milestones including completion of a pipeline connecting
the Jackson Dome Field in Mississippi to the Hastings Field via Donaldsonville,
Louisiana, or other pipeline or alternative delivery system that would result in
a lower CO2 cost to the Hastings Field, a framework for spending the Required
Cumulative Capital Expenditure Amounts, and the commencement of CO2 injection in
the West Hastings Unit and (ii) commit to spend one hundred seventy-eight
million six hundred seventy four thousand dollars ($178,674,000.00) of
cumulative capital expenditures (the “Required Cumulative Capital Expenditure
Amounts”) as outlined in the Development Plan for field development and
facilities for enhanced production operations in the West Hastings Unit.
Optionee shall spend the Required Cumulative Capital Expenditures Amounts on or
before the Commitment Dates set forth below:

          “Commitment Date”   “Required Cumulative Capital By end of Calendar
Year   Expenditure Amount”
2010
  $ 26,801,000    
2011
  $ 71,469,000    
2012
  $ 107,204,000    
2013
  $ 142,939,000    
2014
  $ 178,674,000  

     If the Optionee spends in excess of one hundred seventy-eight million six
hundred seventy four thousand dollars ($178,674,000.00) prior to the end of
2014, the development obligation has been fulfilled.
     (b) In the event Optionee fails to spend the Required Cumulative Capital
Expenditure Amount by the Commitment Dates set forth in (a) above, Optionee
shall pay Optionor a cash payment equal to ten percent, (10.0%) of the
difference between (i) the Required Cumulative Capital Expenditure Amount for
the applicable Commitment Date and (ii) the cumulative capital expenditures
actually expended by Optionee from the Exercise Effective Time through such
applicable Commitment Date (hereinafter referred to as the “Shortage Payment”).
Said Shortage Payment shall be paid by Optionee to Optionor within thirty
(30) days after each Commitment Date.
     (c) If Optionee is not injecting at least an average of 50 mmcf/day of CO2
(total of purchased plus recycled) in the West Hastings Unit (“Minimum Injection
Rate”), which gas shall be delivered to the Hastings Field via the
Donaldsonville to Hastings pipeline or other pipeline or alternative delivery
system that would result in a lower CO2 cost to the Hastings Field, for the
90 day period preceding January 1, 2013, Optionee shall, within 30 days of such
date, either (i)

2



--------------------------------------------------------------------------------



 



relinquish its rights to initiate (or continue) tertiary operations and reassign
to Optionor all Assets previously assigned to Optionee, for the value of such
Assets at that time based on the methodology outlined in Section 2.5, except the
NPV discount rate described in Section 2.5(b)(i)(4) shall be twenty percent
(20%) rather than ten percent (10%), or (ii) begin making additional Shortage
Payments to Optionor in an amount equal to twenty million dollars
($20,000,000.00) less Shortage Payments paid pursuant to Section 2.7(b) for the
calendar year ending December 31, 2012, and thirty million dollars
($30,000,000.00) less Shortage Payments paid pursuant to Section 2.7(b) for each
subsequent calendar year until the CO2 injection in the Hasting Field equals or
exceeds the Minimum Injection Rate. If Optionee elects to relinquish its rights
as set forth herein and Optionor accepts such relinquishment, Optionee shall
have no further rights or obligations with respect to the Assets.
Notwithstanding the relinquishment option described in this Section 2.7(c),
Optionor shall have the option to reject such relinquishment, in which case
Optionee shall retain the Assets and the Shortage Payment shall be deemed waived
for that year and the Minimum Injection Rate requirement will be deferred until
the next anniversary of the Exercise Effective Time.
     Section 4. Amendment and Ratification.
     Upon the execution hereof, this First Amendment shall be deemed to be an
amendment to the Option Agreement, and the Option Agreement, as modified hereby,
is hereby ratified, approved and confirmed to be in full force and effect in
each and every respect.
(signatures on following page)

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

            TEXCAL ENERGY SOUTH TEXAS, L.P.
     By: TEXCAL ENERGY (GP) LLC.
      By:   /s/ Timothy M. Marquez         Timothy M. Marquez        Chief
Executive Officer   

            DENBURY ONSHORE, LLC
      By:   /s/ H. Raymond Dubuisson         H. Raymond Dubuisson        Vice
President-Land     

4